Case: 11-50756     Document: 00511837628         Page: 1     Date Filed: 04/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 27, 2012
                                     No. 11-50756
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CESAR RAMIREZ-GUZMAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-416-2


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Cesar Ramirez-Guzman appeals the concurrent 42-
month within-guidelines sentences he received following his guilty plea to (1)
conspiracy to possess 50 kilograms or more of marijuana with intent to
distribute and (2) possession of 50 kilograms or more of marijuana with intent
to distribute. Ramirez-Guzman argues that his sentences were greater than
necessary to meet the sentencing goals of 18 U.S.C. § 3553(a). He specifically
contends that the guidelines sentencing range was too severe because the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50756    Document: 00511837628      Page: 2    Date Filed: 04/27/2012

                                  No. 11-50756

district court did not consider his lack of criminal history, remorsefulness, and
need to provide for his family, but considered the unreliable statements from an
unknown cooperating source (CS). He further contends that his sentences are
not entitled to a presumption of reasonableness because the drug guidelines are
not empirically based.
      As Ramirez-Guzman did not object to the reasonableness of his sentences
in the district court, review is for plain error only. See United States v. Peltier,
505 F.3d 389, 391-92 (5th Cir. 2007).        Ramirez-Guzman’s reasonableness
arguments are unavailing. When reviewing the reasonableness of a sentence
within a properly calculated guidelines range, we generally will infer that the
district court considered all of the fair sentencing factors set forth in the
Sentencing Guidelines. United States v. Mares, 402 F.3d at 511, 519 (5th Cir.
2005). The record reflects that the district court expressly considered the
§ 3553(a) factors as well as Ramirez-Guzman’s arguments for mitigating his
sentences but implicitly overruled them by concluding that a within-guidelines
sentence was “fair and reasonable” considering the circumstances of the case.
See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008). In addition,
the district court did not base its decision on any statements made by the CS,
but relied on statements made by Ramirez-Guzman himself as well as
statements made by a reliable undercover agent. Accordingly, we decline
Ramirez-Guzman’s invitation to reweigh the § 3553(a) factors because “the
sentencing judge is in a superior position to find facts and judge their import
under § 3553(a) with respect to a particular defendant.” United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
      Furthermore, Ramirez-Guzman’s sentences, which are slightly higher than
the middle of the guidelines range, are presumed reasonable. See United States
v. Cisneros-Gutierrez, 517 F.3d 751, 766 (5th Cir. 2008). His empirical data
argument is foreclosed by our precedent. See United States v. Duarte, 569 F.3d
528, 529-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d 357,

                                         2
   Case: 11-50756   Document: 00511837628     Page: 3   Date Filed: 04/27/2012

                                 No. 11-50756

366-67 n.7 (5th Cir. 2009).    Moreover, his general disagreement with the
propriety of his sentences and the district court’s weighing of the § 3553(a)
factors are insufficient to rebut the presumption of reasonableness that attaches
to within-guidelines sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th
Cir. 2010); United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Ramirez-
Guzman cannot demonstrate that the district court committed error, plain or
otherwise, by sentencing him to concurrent 42-month prison terms. See Peltier,
505 F.3d at 392-93. Accordingly, the district court’s judgment is AFFIRMED.




                                       3